Name: Commission Implementing Regulation (EU) 2018/609 of 19 April 2018 on the maximum buying-in price for skimmed milk powder for the second individual invitation to tender within the tendering procedure opened by Implementing Regulation (EU) 2018/154
 Type: Implementing Regulation
 Subject Matter: processed agricultural produce;  prices;  agricultural policy;  trade policy
 Date Published: nan

 20.4.2018 EN Official Journal of the European Union L 101/68 COMMISSION IMPLEMENTING REGULATION (EU) 2018/609 of 19 April 2018 on the maximum buying-in price for skimmed milk powder for the second individual invitation to tender within the tendering procedure opened by Implementing Regulation (EU) 2018/154 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 1370/2013 of 16 December 2013 determining measures on fixing certain aids and refunds related to the common organisation of the markets in agricultural products (1), and in particular Article 3 thereof, Whereas: (1) Commission Implementing Regulation (EU) 2018/154 (2) has opened buying-in of skimmed milk powder by a tendering procedure for the public intervention period from 1 March to 30 September 2018, in accordance with the conditions provided for in Commission Implementing Regulation (EU) 2016/1240 (3). (2) In accordance with Article 14(1) of Implementing Regulation (EU) 2016/1240, on the basis of the tenders received in response to individual invitations to tender, the Commission has to fix a maximum buying-in price or to decide not to fix a maximum buying-in price. (3) In the light of the tenders received for the second individual invitation to tender, a maximum buying-in price should not be fixed. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 For the second individual invitation to tender for the buying-in of skimmed milk powder within the tendering procedure opened by Implementing Regulation (EU) 2018/154, in respect of which the time limit for the submission of tenders expired on 17 April 2018, no maximum buying-in price shall be fixed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 April 2018. For the Commission, On behalf of the President, Jerzy PLEWA Director-General Directorate-General for Agriculture and Rural Development (1) OJ L 346, 20.12.2013, p. 12. (2) Commission Implementing Regulation (EU) 2018/154 of 30 January 2018 opening a tendering procedure for buying-in skimmed milk powder during the public intervention period from 1 March to 30 September 2018 (OJ L 29, 1.2.2018, p. 6). (3) Commission Implementing Regulation (EU) 2016/1240 of 18 May 2016 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council with regard to public intervention and aid for private storage (OJ L 206, 30.7.2016, p. 71).